Citation Nr: 1002552	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-32 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 18, 1988 rating decision which granted service 
connection for schizoaffective disorder, bipolar type, 
competent, and assigned a noncompensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to April 
1985.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In June 2008, the Veteran 
testified at a Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  In a November 18, 1988 rating decision, the RO granted 
service connection for schizoaffective disorder, bipolar 
type, competent, and assigned a noncompensable rating; an 
appeal to that decision was not initiated.

2.  The November 18, 1988 rating decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the November 18, 
1988 rating decision which granted service connection for 
schizoaffective disorder, bipolar type, competent, and 
assigned a noncompensable rating, on the basis of CUE, have 
not been met.  38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the CUE issue.

The Veteran has alleged CUE in a November 18, 1988 rating 
decision which granted service connection for schizoaffective 
disorder, bipolar type, competent, and assigned a 
noncompensable rating under Diagnostic Code 9206.  The 
Veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

Further, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

The Veteran and his representative contend that he should 
have been assigned a higher rating for his psychiatric 
disorder in the November 18, 1988 rating decision which 
granted service connection.  They maintain that the medical 
evidence reflected symptoms consistent with a higher rating 
pursuant to Diagnostic Code 9206 and 38 C.F.R. §§  4.3, 4.7, 
4.10, and 4.132.  See Written Statement from the Veteran's 
representative dated July 28, 2006.  The Veteran's 
representative also argued that 38 C.F.R. § 4.130 was not 
properly applied.  See Written Statement from the Veteran's 
representative, dated November 6, 1007.  The representative 
cited to 38 C.F.R. § 4.130 as follows:  "In evaluating 
disability psychotic reactions it is necessary to consider, 
in addition to present symptomatology or its absence, the 
frequency, severity, and duration of previous psychotic 
periods, and the veteran's capacity for adjustment during 
period of remission....Ratings are to be assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record."  The 
Veteran and his representative further stated that the RO 
improperly disregarded the provisions of 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.7, 4.10, 4.125, and 4.130.  

The Board notes that the rating criteria in effect at the 
time of the November 1988 rating decision for 38 C.F.R. 
§ 4.130 was not cited by the Veteran or his representative, 
per below.  

The schedule of ratings for mental disorders in effect in 
November 1988 (38 C.F.R. § 4.132, Diagnostic Code 9206) 
provided that a noncompensable rating was warranted when 
there psychosis in full remission.  A 10 percent rating was 
warranted for mild impairment of social and industrial 
adaptability.  A 30 percent rating was warranted when there 
was definite impairment of social and industrial 
adaptability.  A 50 percent rating was warranted when there 
was considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for lesser 
symptomatology (than for 100 percent) such as to produce 
severe impairment of social and industrial adaptability.  A 
100 percent rating was warranted for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.

38 C.F.R. § 4.125 provided that the field of mental disorders 
represents the greatest possible variety of etiology, 
chronicity and disabling effects, and requires differential 
consideration in these respects.  These sections under mental 
disorders are concerned with the rating of psychiatric 
conditions, specifically psychotic and psychoneurotic 
disorders and psychological factors affecting physical 
conditions as well as organic mental disorders.  Advances in 
modern psychiatry during and since World War II have been 
rapid and profound and have extended to the entire medical 
profession a better understanding of and deeper insight into 
the etiological factors, psychodynamics, and 
psychopathological changes which occur in mental disease and 
emotional disturbances.  The psychiatric nomenclature 
employed is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition (DSM-III), American 
Psychiatric Association.  This nomenclature has been adopted 
by the Veterans Health Services and Research Administration 
of the Department of Veterans Affairs.  It limits itself to 
the classification of disturbances of mental functioning.  To 
comply with the fundamental requirements for rating 
psychiatric conditions, it is imperative that rating 
personnel familiarize themselves thoroughly with this manual 
(American Psychiatric Association Manual, 1980 Edition) which 
will be hereinafter referred to as the APA manual.

In November 1988, 38 C.F.R. § 4.130 provided that the 
severity of disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  The rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It is for this reason 
that great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  The record 
of the history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  In evaluating 
disability from psychotic disorders it is necessary to 
consider, in addition to present symptomatology or its 
absence, the frequency, severity, and duration of previous 
psychotic periods, and the veteran's capacity for adjustment 
during periods of remission.  Repeated psychotic periods, 
without long remissions, may be expected to have a sustained 
effect upon employability until elapsed time in good 
remission and with good capacity for adjustment establishes 
the contrary.  Ratings are to be assigned which represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record.  (See § 4.16 regarding the issue 
of individual unemployability based on mental disorder.)  
Evidence of material improvement in psychotic disorders 
disclosed by field examination or social survey should be 
utilized in determinations of competency, but the fact will 
be borne in mind that a person who has regained competency 
may still be unemployable, depending upon the level of his or 
her disability as shown by recent examinations and other 
evidence of record.

In the November 1988 rating decision, the RO assigned a 
noncompensable rating under Diagnostic Code 9206 based on the 
evidence of record which included medical reports from 
Macdill Air Force Base dated in 1988.  These records 
referenced the Veteran's past psychiatric history.  The 
Veteran's service treatment records and prior psychiatric 
reports were also of record.  A June 1988 report from Macdill 
Air Force Base showed that the Veteran was married and had a 
5-year old son.  He had been seen for treatment in February 
1988 with complaints of irrational thoughts and disorganized 
behaviors.  He responded to supportive therapy and did not 
necessitate neuroleptic medication.  On mental status 
examination, his speech was characterized by a significant 
amount of circumstantiality and tangentiality with great 
difficulty in reaching a logical goal.  His thought content 
revealed confused thought, but no blatant psychotic 
productivity.  It was noted that in January 1988, the Veteran 
reported that he had auditory hallucinations and was hyper-
religious.  He indicated to the examiner that he had been 
acutely dysfunctional for about a week.  The evaluation also 
revealed that the Veteran was oriented in all spheres and was 
cognitively intact.  He exhibited adequate insight and good 
judgment.  It was noted that he was employed full-time and 
was not taking any medication.  The examiner noted marked 
impairment for further military duty and definite for social 
and industrial adaptability.

In the November 1988 rating decision, the RO assigned the 
noncompensable rating with an emphasis on the Veteran's 
ability to work full-time and the absence of the need for 
medication, indicating that his disability did not affect his 
employability.  There was a basis for the noncompensable 
rating, as the next higher 10 percent rating required mild 
social and industrial impairment.  A 30 percent rating 
required definite industrial impairment, among other 
criteria.  The Veteran was employed full-time; there was a 
basis for the RO's implicit finding of less than mild 
impairment of social and industrial adaptability.  

The Veteran argues that there was sufficient evidence of 
record in 1988 to award a higher rating for his 
schizoaffective disorder, bipolar type.  He essentially 
maintains that the medical evidence of record did not support 
the RO's assignment of a noncompensable rating.  He maintains 
that the medical evidence reflected symptoms consistent with 
a higher rating pursuant to Diagnostic Code 9206 and 
38 C.F.R. §§  4.3, 4.7, 4.10, and 4.132.  To the extent that 
he contends that there was another, perhaps more persuasive, 
view of the evidence that should have led the RO to award a 
higher rating in 1988, the Board finds that any error by the 
RO in not making such an award would nonetheless not fit the 
definition of clear and unmistakable error:  "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Accordingly, because this position amounts to no more than "a 
disagreement as to how the facts were weighed or evaluated," 
it cannot form the basis of a clear and unmistakable error 
claim.  Russell v. Principi, 3 Vet. App. 310 (1992).  Simply 
to claim clear and unmistakable error on the basis that a 
previous adjudication had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 
43-44 (1993).

The Veteran and his representative further argue that the RO 
improperly disregarded the provisions of 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.7, 4.10, 4.125, and 4.130.  As noted above, the 
representative has pointed to 38 C.F.R. § 4.130, although not 
the version in effect in November 1988.  Regardless, there is 
no evidence that the November 1988 rating decision failed to 
apply any applicable regulations.  The fact that the rating 
decision did not explicitly recite the regulations does not 
establish that they were not considered.  Pursuant to the 
presumption of regularity attending the official acts of 
public officers, it must be concluded that all relevant law 
and evidence was considered.  Dolan v. Brown, 9 Vet. App. 
358, 362 (1996).  The Board further points out that the Court 
has rejected as being too broad general and unspecified 
allegations of error based on the failure to follow 
regulations, failure to give due process, failure to accord 
benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 6 
Vet. App. at 44.

In sum, the representative has cited to regulations which 
pertain to the weighing of the evidence and has essentially 
indicated that the evidence was not in fact properly weighed.  
However, how the RO weighs the evidence is not a basis for 
CUE.  The representative did not present arguments pertaining 
to the regulations which were in effect in November 1988 and 
how they were either not applied or misapplied beyond the 
general allegations that the Veteran met the rating criteria 
for at least 30 percent.  

Also, the representative and the Veteran maintain that his 
psychiatric disability has not materially changed in severity 
level since 1988 and, therefore, since he has been awarded 30 
percent rating for his current symptoms, that this fact shows 
that his psychiatric disability also warranted a 30 percent 
rating in 1988.  See Hearing transcript dated June 12, 2008, 
pages 7 and 10.  The Board notes that the Veteran has not 
been assigned a 30 percent rating pursuant to the rating 
criteria in effect in November 1988.  Subsequent to November 
1988, the schedular criteria for psychoneurotic disorders 
that was in effect in November 1988 was changed to a new 
general formula for rating mental disorders, which became 
effective as of November 7, 1996, and is still in effect now.  
See 61 Fed. Reg. 52695 (October 8, 1996) (amending the 
sections of the VA schedule for rating mental disorders); see 
also 38 C.F.R. § 4.130 (general rating formula for mental 
disorders) (2009).  The Veteran was granted an increased 
rating of 30 percent in a June 2006 rating decision.  The 30 
percent rating assigned was based primarily on a current 
April 2006 VA psychiatric examination.  Clearly, that 
examination was not of record in November 1988 nor could it 
ever have been before the adjudicators at that time as it 
post-dated that rating decision by over 15 years.  

Likewise, the Veteran has submitted lay evidence and a 
service record in support of his appeal.  The service record 
is entirely cumulative of evidence of record in November 
1988, as it shows that the Veteran was placed on temporary 
disability retirement by the Marine Corps receiving a 30% 
rate.  And the lay evidence represents current lay 
recollections and was not of record in November 1988, could 
not have been before the adjudicator, and cannot be the basis 
of CUE.  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991). 
However, an asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  That is the case 
here, the facts regarding the contemporaneous medical 
evidence are not undisputable.  As noted, there was a basis 
for the assigned rating.  While there might have been a basis 
for a higher rating to be assigned, that matter involves how 
the evidence was weighed.  The Veteran and his representative 
essentially argue that the RO did not evaluate, interpret, 
and weigh the evidence correctly.  To the extent that the 
Veteran disagrees with how VA weighed this evidence, mere 
disagreement with the weighing of medical evidence does not 
amount to CUE.  See Russell, 3. Vet. App. at 313-14.

Although the RO did not cite to all of the pertinent laws and 
regulations; this is not in itself evidence that the RO did 
not properly apply the regulation.  The absence of a specific 
reference to, or failure to cite, a controlling regulation in 
a rating decision does not mean it was not considered.  
VAOPGCPREC 6-92 at para 6 (Mar. 6, 1992).  Failure to discuss 
regulations does not constitute CUE as there is nothing to 
suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  Crippen, 
9 Vet. App. at 421.  Further, the failure of the November 
1988 rating decision to fully articulate detailed reasons for 
its decision is not evidence the action taken was improper.  
This is because before February 1, 1990, when 38 U.S.C. § 
5104 (b) went into effect to require VA to specify in rating 
decisions the evidence considered and the reasons for the 
disposition, rating decisions often lacked such specificity.  
See Crippen; see also VAOPGCPREC 6-92 (absence of a specific 
reference to, or failure to cite, a controlling regulation in 
a rating decision does not mean it was not considered.  

In this case, the Veteran and his representative have not 
shown that the correct facts, as they were known at that 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The record does not establish that there was an 
undebatable error which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  In 
the absence of the kind of error of fact or law which would 
compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the November 18, 1988 rating 
decision which granted service connection for schizoaffective 
disorder, bipolar type, competent, and assigned a 
noncompensable rating.  Accordingly, the appeal is denied.


ORDER

There was no CUE in a November 18, 1988 rating decision which 
granted service connection for schizoaffective disorder, 
bipolar type, competent, and assigned a non-compensable 
rating.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


